Citation Nr: 0532425	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a rating in excess 
of 50 percent for service-connected paranoid schizophrenia.

The veteran filed his original claim in February 2001.  The 
rating decision of April 2001 denied his claim and he filed a 
notice of disagreement (NOD) in September 2001.  The RO 
issued a statement of the case (SOC) in March 2002 and the 
veteran timely perfected his appeal in March 2002.

A Board decision dated January 2003 denied the veteran's 
claim for an increased rating for paranoid schizophrenia.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in February 2004, the Court 
remanded this claim back to the Board for further 
adjudication.  In September 2004, the Board remanded this 
claim for the issuance of a duty-to-assist letter compliant 
with the Veterans Claims Assistance Act of 2000 (VCAA) and to 
obtain a VA mental disorders examination.  The Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) to the veteran in June 2005, and this claim 
was been timely returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected paranoid schizophrenia is 
currently stable on medication, but is manifested by poor 
insight, a flat affect, and a compromised social sense, but 
with coherent speech, good reality contact, logical though 
processes, no problems with impulse control, and no evidence 
of memory or concentration deficits, and no active 
schizophrenic symptoms on psychological testing and 
interview.
2.  The veteran's service-connected paranoid schizophrenia is 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.

3.  The veteran's disability picture more nearly 
approximately the criteria required for a 50 percent rating.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for schizophrenia, paranoid type, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9203, 4.7 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2005 letter from the AMC 
informed the veteran that to establish entitlement to an 
increased evaluation for his service-connected paranoid 
schizophrenia, the evidence must demonstrate that his 
condition had become worse.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The March 
2005 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence such 
as medical records, employment records or records from other 
Federal agencies. 

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The March 2005 letter requested that the veteran 
provide VA with evidence showing that his service-connected 
paranoid schizophrenia had increased in severity.  This 
evidence could be a statement from a doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays and the dates of any examinations or tests.  
The veteran could also submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations the manner in which the veteran's 
disability had become worse.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  The March 2002 SOC and the June 2005 
SSOC contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which included such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran served on active duty in the United States Air 
Force from April 1977 to March 1978.  He was discharged by 
order of a Physical Evaluation Board after manifesting 
chronic schizophrenia while on active duty.

A rating decision of October 1979 granted service connection 
for chronic schizophrenia, evaluated as 10 percent disabling, 
from the date following service separation.  Since that time, 
the veteran had repeatedly sought higher disability 
evaluations, to include a total disability rating based upon 
unemployability due to service-connected disability.  The 
evaluation for the veteran's service-connected disability, 
now rated as paranoid schizophrenia, was increased to a 30 
percent evaluation, effective September 1, 1987 and to a 50 
percent evaluation, effective March 3, 1992.

This claim was before the Board in March 2000, at which time 
the Board denied the appeal for a total disability rating 
based upon unemployability due to service-connected 
disability, and dismissed the claim for a rating in excess of 
50 percent for service-connected paranoid schizophrenia for 
reasons set forth in that decision.  That decision was not 
appealed and became final.

In February 2001, the veteran submitted a statement in which 
he expressed intent to reopen his claim for a rating in 
excess of 50 percent for service-connected paranoid 
schizophrenia.  He indicated that all his medical records 
were located at the VA Medical Center (VAMC), Loma Linda.  He 
stated he had not received any other medical treatment.  
Following additional development of the evidence, a rating 
decision of April 2001 denied the claim for a rating in 
excess of 50 percent for service-connected paranoid 
schizophrenia.

VA outpatient treatment records from VAMC, Loma Linda, dated 
January 2000 to February 2001, indicated that the veteran was 
seen in the mental health clinic on a regular basis for 
medication and was treated with Prolixin and Prozac.  In 
January 2000, he was shown to be alert and well-oriented, 
with coherent speech, adequate sleep and appetite, and no 
evidence of edulsions, visual hallucinations or command 
hallucinations.  He related that he had been laid off work in 
November 1999, and was considering vocational rehabilitation.  
In March 2000, similar clinical findings were noted, and it 
was indicated that the veteran spent most of his time at 
home, and that his relationship with his wife was stable.  In 
May 2000, the veteran canceled an appointment because of 
having to work.  In August, September and October 2000, the 
veteran reported for his medication, and denied any signs, 
symptoms or side effects from that medication.  In November 
2000, the veteran reported that he was working the night 
shift, and that he had no complaints.  After a missed 
appointment, he was shown to be alert and well- oriented, 
with coherent speech, adequate sleep and appetite, and some 
looseness of associations and mild delusions, but denied 
auditory or visual hallucinations and was shown to be 
currently working but seeking as position with VA 
housekeeping.
VA outpatient treatment records from the VAMC, Loma Linda, 
dated from January to March 2001, indicated that the veteran 
was seen in the mental health clinic on a regular basis for 
medication, and was treated with intramuscular injections of 
Prolixin/Haldol.  The veteran had no complaints, and denied 
any signs, symptoms or side effects of his medication.  In 
March 2001, the veteran was shown to be alert and well-
oriented, with coherent speech, adequate sleep and appetite, 
and no evidence of delusions or command hallucinations.  He 
asked that his mother-in-law (a retired RN) be permitted to 
give his injections because of problems taking off from work.

A report of VA psychiatric examination, conducted in March 
2001, noted the examiner's review of the claims folders, and 
cited the veteran's complaints of having difficulty holding 
down a job, although he reported few symptoms as long as he 
stayed on his medications and kept himself occupied, which he 
was able to do.  He complained of short-term memory loss and 
some anxiety and depression about not working, but related 
that otherwise, he was "on top of the world."  He further 
asserted that he needed compensation, but would like to work.  
The veteran was noted to live with his wife of two years, who 
is employed full-time; that the marriage was very good and 
his wife was supportive; that he also had contact and 
received support from his mother and his siblings; and that 
he spent his time working temporary jobs, practicing karate, 
cleaning his house, and looking for a permanent job.  He 
related that he had worked four different maintenance jobs 
since 1992, most recently for two years, but kept getting 
laid off, and that his most recent employment ended on 
October 2000, due to a down-sizing of that employer.  The 
veteran denied any current drug or alcohol abuse, or any 
legal problems, and indicated that his current medications 
were Prolixin, Cogentin, and Prozac.

Mental status examination disclosed that the claimant was 
prompt and cooperative, maintained good eye contact, and 
answered questions directly.  His mood was euthymic, his 
affect somewhat flat, with good reality contact and logical 
thought processes.  No evidence of memory or concentration 
deficits were noted, and the examiner indicated that the 
veteran's memory complaints might be due to distractibility.  
No problems with impulse control were noted, but his insight 
was poor, and his judgment poor to fair.  Diagnostic testing 
produced a valid profile, and showed that the veteran's 
profile was similar to individuals who were reasonably 
adjusted and showed few signs of psychological distress.  
Although the psychological testing did not indicate active 
schizophrenic symptoms, there was an indication that the 
veteran felt in a more global sense that something was wrong 
with his mind.  The VA psychiatric examiner stated that the 
veteran was stable on medication, and without some of the 
more obvious symptoms of schizophrenia (e.g., hallucinations, 
delusions, etc.), but continued to have poor insight, a flat 
affect, and a compromised social sense, which would impair an 
individual's ability to obtain and maintain employment.  The 
veteran asked to be referred to the Compensated Work Therapy 
program for assistance in returning to the work force.  He 
was considered competent for VA purposes.  The Axis I 
diagnoses were paranoid schizophrenia and polysubstance abuse 
in full sustained remission, and his Global Assessment of 
Functioning (GAF) Score was 50, indicative of serious 
symptoms or any serious impairment in social, occupational or 
school functioning.

In January 2003, this claim came before the Board and was 
denied.  The veteran subsequently appealed to the Court.

In March 2003, the veteran's wife submitted a statement in 
which she described the veteran's short term memory loss, 
paranoia and other irrational behavior.

In February 2004, the Court issued a joint motion to remand 
this claim.  Pursuant to this motion, the Board remanded the 
claim back to the AMC to issue a duty-to-assist letter 
complaint with the VCAA and to obtain a VA mental disorders 
examination.

A report of VA psychiatric examination, conducted in June 
2005, noted the examiner's review of the claims folders.  
Since the time of the last VA examination in 1998, the 
veteran denied a history of psychiatric hospitalization.  He 
reported that he had been in continuous outpatient 
psychiatric treatment at the Loma Linda Behavioral Medicine 
Service VAMC.  He reported every two weeks to receive 
Prolixin injections for his paranoid schizophrenia.  He 
stated that he had been in compliance with this treatment 
regimen.  Review of the veteran's medical records verified 
this claim.  The veteran stated that he had been free of use 
of illegal substances and alcohol since 1998.  He completed 
the compensated work therapy program at the VAMC and since 
2003 had been employed at the VAMC on the housekeeping staff.  
He reported that while he felt he experienced stress from his 
job and worried about being fired, he had insight that this 
was due to anxiety and that he was able to perform his job 
activities without significant difficulty.  He reported that 
he had a working relationship with his supervisor even though 
he felt threatened due to anxiety related to authority 
figures.  Again, he reported insight into this and appeared 
to be able to function appropriately and interact 
appropriately with his supervisor and coworkers.  He reported 
that he performed his job on a regular basis and worked a 40 
hour work-week without difficulty.

Regarding social activities, the veteran reported that he had 
social relationships with coworkers and had other social 
contact outside of work.  He continued to be actively 
involved in martial art classes two times per week with a 
karate instructor and that he was actively working toward his 
"black belt."  

The veteran arrived for his appointment on time and was 
neatly and appropriately groomed.  He was casually and neatly 
dressed.  He was alert and oriented to person, place, time 
and purpose.  His mood was anxious, his affect was 
constricted.  His speech was normal in rate, volume and 
prosody.  His eye contact was appropriate.  His thoughts were 
organized and goal-directed and there was no evidence of a 
thought disorder.  He acknowledged that he has auditory 
hallucinations and reported that he experienced them daily 
after work.  He stated that the voices were not particularly 
threatening and carried on a dialogue as to how he should 
conduct himself.  He reported that sometimes he was unable to 
tell if the voices were his thinking or the Lord speaking to 
him.  He reported that when he was busy interacting with 
people performing his job, he did not have difficulty with 
auditory hallucinations.  He stated that he occasionally had 
visual hallucinations where he saw a person teaching him 
karate.  He reported the visual hallucinations appeared to 
occur with increased frequency during a period of time at the 
end of the two weeks following his Prolixin antipsychotic 
medication injection.  He denied suicidal or homicidal 
ideation.

The veteran's multiaxial assessment was as follows:
Axis I:	Schizophrenia, paranoid type, chronic; alcohol 
dependence in sustained full remission; 
cocaine dependence in sustained full 
remission; marijuana dependence in sustained 
full remission.
Axis II:	None noted.
Axis III:	Hepatitis C.
Axis IV:	Psychosocial stressors - anxiety related to 
work issues.
Axis V:	Current Global Assessment of Functioning (GAF) 
= 50.

The examiner concluded that the veteran's diagnosis of 
paranoid schizophrenia did not render him unemployable.  The 
veteran's prognosis was guarded, given the fact that he 
remained in fairly close and consistent psychiatric 
treatment, including the use of injectable forms of 
antipsychotic medication on a biweekly basis, as well as 
other significant psychotropic medication.  It was possible 
that in the future the veteran could become unemployable due 
to his psychiatric symptoms, but he was presently employable.

IV.  Analysis

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002).  Separate diagnostic codes identify the various 
disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  See 38 C.F.R. § 4.7 (2005).

Specific Rating Criteria

The veteran's schizophrenia, paranoid type, is evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2005).

Diagnostic Code 9203, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9203 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death. See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2005).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's schizophrenia is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9203 [schizophrenia, paranoid 
type] (2005).  Although Diagnostic Code 9203 pertains 
specifically to schizophrenia, paranoid type, with the 
exception of eating disorders, all mental disorders, 
including schizophrenia and other psychotic disorders, are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9203.


Reasons and Bases

The veteran's service-connected psychiatric disability is 
currently evaluated as 50 percent disabling.  As explained in 
the law and regulations section above, such a rating is 
indicative of occupational and social impairment with reduced 
reliability and productivity.

With reference to the criteria for the next higher 70 percent 
evaluation, the Board has carefully reviewed the evidence in 
order to determine whether the veteran's psychiatric 
symptomatology approximates that which is listed in the 
rating schedule.  There are six elements to be considered in 
determining the extent of the veteran's social and 
occupational impairment: (1) work, (2) school, (3) family 
relations, (4) judgment, (5) thinking, (6) and mood.  See 38 
C.F.R. § 4.130, Diagnostic Code 9203 (2005).

With regard to (1) work, the evidence of record indicates 
that in May 2000 and twice in November 2000, outpatient 
treatment notes indicated that the veteran missed his 
appointments for Prolixin injections due to work.  Also in 
November 2000, the veteran stated that he was seeking a 
position with VA housekeeping.  In March 2001 in an 
outpatient treatment note, the veteran indicated that he had 
been laid off in 2000.  He clarified that he had never been 
fired from any job.  In June 2005, the veteran stated that he 
had social relationships with his coworkers at the VAMC and 
was actively involved in his martial arts classes twice per 
week.  He stated that he enjoyed his work but experienced 
anxiety related to fear of being fired.  He also stated that 
he was aware that his anxiety stemmed from his mental health 
problems.  This evidence indicates that although the veteran 
had some time where he was not working, it was not due to his 
mental health disability.  He did report anxiety, but also 
reported that when he was working, he felt better and did not 
suffer from auditory hallucinations.  The overall record 
shows the veteran has been able to remain employed.

With regard to (2) school, the evidence of record does not 
establish that the veteran was enrolled in classes or had any 
intention of doing so.  As such this element does not apply.
With regard to (3) family relations, in a November 2000 
outpatient treatment note, the veteran's wife asked if a 
member of the family could be taught to give him Prolixin 
injections to avoid his missing work.  In a March 2001 
outpatient treatment note, the examiner noted the veteran was 
accompanied by his wife and mother-in-law.  The mother-in-law 
was noted to be a retired Registered Nurse (RN) and was 
willing to give the veteran his Prolixin injections a home.  
The veteran's wife indicated that she was concerned about the 
reduction of the veteran's medication, noting that he became 
more symptomatic.  Later in March 2001, upon VA examination, 
the veteran stated that his marriage was very good and that 
he also had good contact and support from his mother and 
siblings.  On the June 2005 VA examination, the veteran again 
noted that he had a close and supportive relationship with 
his wife.  The evidence establishes that the veteran enjoys a 
close and loving relationship with his wife and family.  The 
veteran does not suffer from lack of familial interaction.

With regard to (4) judgment, the March 2001 VA examination 
noted that the veteran had no reality problems.  He was fully 
oriented and appeared to be of average to below-average 
intelligence.  He demonstrated poor insight and also seemed 
to under-report his symptoms.  The examiner noted poor to 
fair judgment.  The June 2005 VA examiner noted the veteran 
to be alert and oriented to person, place, time and purpose.  
He was noted to be compliant with treatment and appeared to 
have appropriate insight and judgment regarding his mental 
health condition.  

With regard to (5) thinking, a January 2000 outpatient 
treatment note indicated the veteran suffered from auditory 
hallucinations, but not command hallucinations.  It was also 
noted, however, that the veteran's speech was coherent.  
According to a November 2000 outpatient treatment note, the 
veteran had loose associations and mild delusions.  In 
addition, it was noted in November 2000 outpatient treatment 
reports that the veteran was alert, with coherent speech.  A 
March 2001 outpatient treatment note indicated that the 
veteran's speech was coherent but that he did suffer from 
auditory hallucinations.  The March 2001 VA examiner noted 
that the veteran's thoughts were logical.  The veteran 
reported some short-term memory problems, but the examiner 
stated this was more likely a result of concentration 
problems due to distractibility.  The veteran did not suffer 
from lack of impulse control.  In June 2005, the VA examiner 
noted the veteran's speech was normal in rate, volume and 
prosody.  There was no indication of illogical, obscure or 
irrelevant speech and the veteran's eye contact was 
appropriate.  The veteran did state he still suffered from 
auditory hallucinations, though not threatening.  He stated 
that when he is busy at work he had no difficulty with the 
auditory hallucinations.  He also stated that occasionally he 
will have visual hallucinations of someone teaching karate.  
Overall, the evidence does not indicate the veteran's 
thinking is significantly impaired.

Finally, with regard to (6) mood, on the March 2001 VA 
examination, the veteran stated that he spent his time 
working temporary jobs, doing karate, cleaning his house and 
reading.  His mood was noted to be euthymic and his affect 
somewhat flat.  The June 2005 examination noted the veteran's 
mood to be anxious and his affect constricted.  

Pursuant to the remainder of the 70 percent rating criteria, 
the June 2005 VA examiner specifically stated that the 
veteran's paranoid schizophrenia did not result in total 
occupational and social impairment.  He did not demonstrate 
gross impairment in his persistent delusions; however he did 
demonstrate and report persistent auditory and visual 
hallucinations.  However, he reported that he had developed 
insight into the nature of the hallucinations.  His behavior 
did not demonstrate gross inappropriate behavior.  He was not 
in persistent danger of hurting himself or others.  There was 
also no indication that there was intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  He was fully oriented to person, 
place, time and purpose.  His memory for names included 
relatives and occupational issue and was within normal 
limits.

The June 2005 examiner also noted that the veteran's 
diagnosis of paranoid schizophrenia did not render him 
unemployable, although his prognosis was guarded.  At the 
time of the examination, he was employed.  It was noted that 
he may become unemployable at some point in the future.

On both the March 2001 and the June 2005 VA examinations, the 
veteran's GAF score was noted to be 50.  Typically, a GAF 
score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 reflects more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

Taken as a whole, the evidence indicates that the veteran is 
a hard worker, enjoys close relationships with his family and 
has gained a meaningful insight into his mental health 
condition.  The veteran has been given a GAF score of 50, 
which indicates serious impairment.  However, his 50 percent 
disability rating is consistent a finding of serious 
impairment.  The veteran unquestionably has difficulty 
working, but he has been able to remain employed.  His level 
of compensation, 50 percent, reflects occupational and social 
impairment with reduced reliability and productivity.  The 50 
percent rating is, therefore, appropriate to his level of 
social and industrial functioning.

The Board notes that the evidence of record more nearly 
approximates a 50 percent rating than a 70 percent rating.  
As such, the 50 percent rating is continued.  See 38 C.F.R. 
§ 4.7 (2005).

As addressed by the six elements above and the veteran's GAF 
scores, the evidence of record does not substantiate a claim 
for an increased rating to 70 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
2002).





Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2005).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

Although the medical reports include references to employment 
difficulties, the record does not raise an implied claim of 
total disability based on unemployability.  The veteran has 
been able to maintain employment throughout the rating 
period, and at the time of the last VA examination, the 
veteran was working at the VA Medical Center.  As the veteran 
is, and has been, employed, and his disability is consistent 
with the criteria for no more than a 50 percent rating, 
development of a claim based on unemployability would be 
inappropriate.  


Conclusion

In short, for the reasons shown above, taking into account 
the entire record, the preponderance of the evidence against 
a finding that the current level of disability approximates 
the criteria for a rating higher than 50 percent.  
Furthermore, the record does not support extra-schedular 
consideration or development of a claim based on 
unemployability.
ORDER


Entitlement to an increased rating for schizophrenia, 
paranoid type, in excess of 50 percent, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


